t c memo united_states tax_court robert e rhodes petitioner v commissioner of internal revenue respondent docket no filed date robert e rhodes pro_se tanya s wang for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax additions to tax_year sec_6651 sec_6654 deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the applicable internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner is liable for the deficiencies determined by respondent for and in excess of the amounts he conceded whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for and whether petitioner is liable for the addition_to_tax pursuant to sec_6654 for and and whether to impose a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in arlington texas i notices of deficiency and form sec_1040 on date respondent issued petitioner separate notices of deficiency for and after receiving the notices of deficiency for and on january respondent concedes that texas community_property_laws are applicable to petitioner petitioner’s income listed in the notice_of_deficiency must be reduced in accordance with texas community_property_laws petitioner’s filing_status is married_filing_separately no addition_to_tax pursuant to sec_6654 is due from petitioner for and petitioner incurred net losses on his stock transactions for and date and date respectively petitioner signed form sec_1040 u s individual_income_tax_return for and on date the internal_revenue_service received petitioner’s form sec_1040 for and the form sec_1040 for and listed zeros for among other things the amount of petitioner’s income adjusted_gross_income taxable_income tax total_tax and payments and the amount petitioner overpaid wanted refunded and owed ii during petitioner worked for allstate insurance co aic aic issued petitioner a form_w-2 wage and tax statement for reflecting wages of dollar_figure and federal_income_tax withholding of dollar_figure during petitioner also worked for practice practice inc ppi ppi issued petitioner a form_w-2 for reflecting wages of dollar_figure and federal_income_tax withholding of dollar_figure in petitioner received a taxable_distribution from the aic savings and profit sharing plan petitioner received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from aic for listing a gross distribution in the amount of dollar_figure a taxable_distribution in the amount of dollar_figure and federal_income_tax withholding in the amount of dollar_figure iii during petitioner worked for aic aic issued petitioner a form_w-2 for reflecting wages of dollar_figure and zero federal_income_tax withheld petitioner received dollar_figure of interest in arlington federal credit_union afcu issued petitioner a form 1099-int interest_income for reflecting this interest iv during petitioner worked for aic aic issued petitioner a form_w-2 for reflecting wages of dollar_figure and zero federal_income_tax was withheld petitioner received a dollar_figure ordinary dividend in datek online holdings corp issued petitioner a form 1099-div dividends and distribution for reflecting this dividend petitioner received dollar_figure of interest in afcu issued petitioner a form 1099-int for reflecting this interest i the deficiency opinion as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code additionally sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return at trial petitioner testified and stipulated he received the wages pension distribution interest and dividend set forth in the notices of deficiency petitioner however disputed that the aforementioned amounts are income accordingly as petitioner does not dispute the facts failed to introduce credible_evidence and has not asserted a reasonable dispute regarding the items listed on the information returns sec_6201 and sec_7491 are inapplicable 117_f3d_785 5th cir 117_tc_237 affd 65_fedappx_508 5th cir at trial and on brief petitioner advanced shopworn arguments regarding why the wages pension distribution interest and dividend are not income his arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 carter v commissioner 748_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly with the exception of the amounts conceded by respondent we sustain respondent’s deficiency determinations for and ii additions to tax sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner stipulated that he filed his form sec_1040 for and on date individuals are required to file a federal_income_tax return on or before april following the close of the calendar_year sec_6072 even assuming arguendo that the form sec_1040 are valid returns for purposes of sec_6651 see infra petitioner’s form sec_1040 for and are late by more than years and months years and months and year and months respectively accordingly respondent has met his burden of production on this issue petitioner offered no credible_evidence to show that the failure_to_file on the date prescribed was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent’s determinations that petitioner is liable for the additions to tax pursuant to sec_6651 for and b sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual petitioner had zero withholding for and petitioner’s form sec_1040 for and were not signed or filed prior to his receipt of the notices of deficiency for and additionally the form sec_1040 for and listed zeros for among other things the amount of income of adjusted_gross_income of taxable_income of tax of total_tax of payments overpaid petitioner wanted refunded and amount he owed accordingly the form sec_1040 for and are not considered valid returns for purposes of sec_6654 121_tc_308 120_tc_163 82_tc_766 affd per curiam 793_f2d_139 6th cir accordingly respondent met his burden of production petitioner offered no credible_evidence related to this issue and failed to address it on brief see 92_tc_661 failure to address an adjustment in the notice_of_deficiency on brief constitutes abandonment of that issue 89_tc_46 uncontested items deemed conceded accordingly we sustain respondent’s determinations that petitioner is liable for the additions to tax pursuant to sec_6654 for and iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in 724_f2d_469 5th cir affg tcmemo_1983_75 the u s court_of_appeals for the fifth circuit the court which is the likely venue for appeal gave a cautionary note to those who would persistently raise arguments against the income_tax which have been put to rest for years the full range of sanctions in rule hereafter shall be summoned in response to a totally frivolous appeal prior to trial petitioner filed several documents containing frivolous and groundless arguments with the court the court specifically warned petitioner that we may penalize petitioner up to dollar_figure pursuant to sec_6673 for pursuing arguments that the court advised him had been rejected as frivolous by the court the u s court_of_appeals for the fifth circuit and the supreme court of the united_states despite warning petitioner at least six times at trial that his arguments were frivolous and groundless petitioner persisted in making those arguments at trial and on brief we conclude that petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing decision will be entered under rule
